Exhibit 10.1
 
[image.jpg]
December 30, 2011


Harvest Capital Strategies LLC
600 Montgomery Street, Suite 2000
San Francisco, California 94111
Attention: Mr. Joseph Jolson


Re:  Notice of Termination and Letter Agreement With Respect to Advisory
Agreement


Ladies and Gentlemen:


Reference is made to the Amended and Restated Advisory Agreement, dated as of
July 26, 2010, by and among New York Mortgage Trust, Inc. (the “NYMT”), New York
Mortgage Funding, LLC (the “NYMF”), Hypotheca Capital, LLC (“Hypotheca” and,
together with NYMT and NYMF, the “NYMT Companies”) and Harvest Capital
Strategies LLC (“HCS”) (the “Advisory Agreement”).  This notice of termination
and letter agreement with respect to the Advisory Agreement among the NYMT
Companies and HCS (the “Notice and Letter Agreement”), which shall serve as
notice of termination of the Advisory Agreement, shall also be deemed to modify
and supplement certain terms of the Advisory Agreement. Other than as expressly
provided in this Notice and Letter Agreement, all provisions in the Advisory
Agreement shall remain unchanged and in full force and effect during its term.
Capitalized terms used but not defined herein shall have the respective meanings
ascribed to them in the Advisory Agreement.


The NYMT Companies and HCS hereby agree that the Advisory Agreement shall
terminate effective 11:59 p.m. (New York time) on December 31, 2011 (the
“Effective Termination Date”), at which time the parties thereto shall have no
further liability or obligation to the other party, except as provided in
Sections 6, 9, 10, 11, 16, 17 and 20 of the Advisory Agreement and as otherwise
provided herein. In connection with the termination of the Advisory Agreement on
the Effective Termination Date and the parties’ mutual agreements hereunder, HCS
hereby waives the 180-day advance notice requirement provided in Sections
13(a)(ii) and 13(c) of the Advisory Agreement. In addition, the NYMT Companies
and HCS agree that, in consideration of the termination of the Advisory
Agreement as of the Effective Termination Date, the NYMT Companies shall
collectively pay to HCS a termination fee equal to two million two hundred
thirty five thousand dollars ($2,235,000) (the “Agreed Fee”), which fee is the
sum of (a) the Termination Fee provided in Section 13(b) of the Advisory
Agreement and (b) five hundred thousand dollars ($500,000). The Agreed Fee shall
be paid to HCS by the NYMT Companies in three separate installments with the
first installment of one million seven hundred thirty five thousand dollars
($1,735,000) payable on December 30, 2011 by (x) wire transfer of immediately
available funds to a bank account designated by HCS or, (y) at the election of
HCS, by certified check delivered to HCS via U.S. mail or a similar carrier. The
parties hereto agree that the final two installments of two hundred fifty
thousand dollars ($250,000), representing the balance of the Agreed Fee, shall
be payable by the NYMT Companies to HCS on March 31, 2012 and on the date such
transitional consulting services described below are terminated by NYMT. In
connection with the payment of the Agreed Fee, the NYMT Companies and HCS
further agree that HCS shall provide, at the request of NYMT, transitional
consulting services to NYMT related to finance, capital markets, investment and
other strategic activities of NYMT, which transitional consulting services shall
terminate effective upon the earlier of (i) 11:59 p.m. (New York time) on the
day immediately prior to NYMT’s annual stockholders’ meeting in May or June 2012
(the “2012 NYMT Annual Meeting”) or (ii) a majority vote of the independent
directors of NYMT to terminate such transitional consulting services (which
termination shall not require any advance written notice). As part of such
transitional consulting services, HCS agrees that James J. Fowler, an employee
of HCS and the current Chairman of the Board of Directors of NYMT, shall
continue to serve as a director and Chairman of the Board of Directors of NYMT
until the earlier of (a) the 2012 NYMT Annual Meeting, (b) his successor is duly
qualified and appointed by the NYMT Board of Directors or (c) he determines that
his resignation is legally or for regulatory reasons advisable or appropriate
under the circumstances.  In the event of Mr. Fowler's resignation or other
termination of his service as a director or Chairman of the Board of Directors,
the balance of the Agreed Fee shall remain due and payable in accordance with
the provisions above.
 
 
 

--------------------------------------------------------------------------------

 
 
Finally, the parties hereto acknowledge that the provisions of Section 17 of the
Advisory Agreement, which provides that NYMT will continue to pay Incentive
Compensation in accordance with the terms of the Advisory Agreement with respect
to all Managed Assets, Scheduled Assets (subject to any Scheduled Asset Addendum
that provides otherwise) and Legacy Assets held in the Subsidiaries as of the
Effective Termination Date, until such time as such Incentive Tail Assets are
disposed of by the Company or mature, shall continue to be of full force and
effect from and after the date hereof. The parties further agree that a list of
the Incentive Tail Assets and the Incentive Compensation payable on such assets
pursuant to Section 17 of the Advisory Agreement are set forth on Exhibit A
hereto.


After reviewing and signing this Notice and Letter Agreement, please return the
original to the NYMT Companies, attention: Steven R. Mumma, via facsimile number
(732) 559-8950 or via electronic mail to smumma@nymtrust.com.


This Notice and Letter Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart.  Please indicate your agreement with the
foregoing by executing a copy of this letter and returning it to the NYMT
Companies as described above.


[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 



  Sincerely,          
NEW YORK MORTGAGE TRUST, INC.
               
 
By:
/s/ Steven R. Mumma      
Steven R. Mumma
      Chief Executive Officer  

 



 
NEW YORK MORTGAGE FUNDING, LLC
               
 
By:
/s/ Steven R. Mumma      
Steven R. Mumma
      Chief Executive Officer  


 

 
HYPOTHECA CAPITAL, LLC
               
 
By:
/s/ Steven R. Mumma      
Steven R. Mumma
      Chief Executive Officer  

 
 
 
 
Accepted and Agreed on this 30th day of December, 2011:
 
HARVEST CAPITAL STRATEGIES LLC
                 
By:
/s/ Joseph Jolson  
 
 
Joseph Jolson
      Chief Executive Officer    

 








(Signature page to Letter Agreement regarding Amended and Restated Advisory
Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


Incentive Tail Assets and Incentive Compensation Payable Thereon


 
List of Incentive Tail Assets
 
Face Amount ($mm)
 
Incentive Compensation Payable on
Incentive Tail Assets
Cratos 2007 1A D
Cratos 2007 1A E
$15.30
$20.25
Incentive Compensation as defined in Section 1(o) and payable as per Section
8(e) of the Advisory Agreement dated as of January 18, 2008 by and between the
NYMT Companies and JMP Asset Management LLC (assigned to Harvest Capital
Strategies LLC).
Headlands Asset Management
    Fund III, LP
$8.0
Incentive Compensation as defined in Section 1(p) and payable as per Section
8(d) of the Amended and Restated Advisory Agreement dated as of July 26, 2010 by
and between the NYMT Companies and Harvest Capital Strategies LLC.  These
assets represent "Scheduled Assets" under the Amended and Restated Advisory
Agreement. The Incentive Compensation to be paid on these Scheduled Assets were
determined by a separate calculation set forth in Exhibit B hereto.
 
CLS Mortgage Loans
Doug Christie
     Cheyenne Corporation
$0.80
$1.76
Incentive Compensation as defined in Section 1(p) and payable as per Section
8(d) of the Amended and Restated Advisory Agreement dated as of July 26, 2010 by
and between the NYMT Companies and Harvest Capital Strategies LLC.  These
assets represent "Managed Assets" under the Amended and Restated Advisory
Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B




Gross
   
Net
 
NYMT
        35%      
Headlands
 
JMP
     
Fee Summary
 
ROE
Mgmt Fee
 
ROE
 
Preferred
 
Excess
 
Total
 
Total Fees
 
Mgmt Fee
Incentive
     
Total
 
Mgmt Fee
Incentive
 
Total
 
Total
 
Fee
Allocation
 
NYMT
 
%==>
  2.00         13.00      
Incentive
    87.5%  
24 ROE
 
>24 ROE
 
24 ROE
 
>24 ROE
    12.5%  
24 ROE
 
>24 ROE
 
24 ROE
 
>24 ROE
 
Fees
 
Head
 
JMP
 
Return
 
Fee % of
16.00
  2.00     14.00     13.00     1.00     0.35     2.35     1.75     90 %   25 %  
0.32     -     2.07     0.25     10 %   75 %   0.04     -     0.29     2.35    
88 %   12 %   13.65     15 %
18.00
  2.00     16.00     13.00     3.00     1.05     3.05     1.75     90 %   25 %  
0.95     -     2.70     0.25     10 %   75 %   0.11     -     0.36     3.05    
88 %   12 %   14.95     17 %
20.00
  2.00     18.00     13.00     5.00     1.75     3.75     1.75     90 %   25 %  
1.58     -     3.33     0.25     10 %   75 %   0.18     -     0.43     3.75    
89 %   11 %   16.25     19 %
22.00
  2.00     20.00     13.00     7.00     2.45     4.45     1.75     90 %   25 %  
2.21     -     3.96     0.25     10 %   75 %   0.25     -     0.50     4.45    
89 %   11 %   17.55     20 %
24.00
  2.00     22.00     13.00     9.00     3.15     5.15     1.75     90 %   25 %  
2.84     -     4.59     0.25     10 %   75 %   0.32     -     0.57     5.15    
89 %   11 %   18.85     21 %
26.00
  2.00     24.00     13.00     11.00     3.85     5.85     1.75     90 %   25 %
  2.84     0.18     4.76     0.25     10 %   75 %   0.32     0.53     1.09    
5.85     81 %   19 %   20.15     23 %
28.00
  2.00     26.00     13.00     13.00     4.55     6.55     1.75     90 %   25 %
  2.84     0.35     4.94     0.25     10 %   75 %   0.32     1.05     1.62    
6.55     75 %   25 %   21.45     23 %
30.00
  2.00     28.00     13.00     15.00     5.25     7.25     1.75     90 %   25 %
  2.84     0.53     5.11     0.25     10 %   75 %   0.32     1.58     2.14    
7.25     70 %   30 %   22.75     24 %
32.00
  2.00     30.00     13.00     17.00     5.95     7.95     1.75     90 %   25 %
  2.84     0.70     5.29     0.25     10 %   75 %   0.32     2.10     2.67    
7.95     66 %   34 %   24.05     25 %
34.00
  2.00     32.00     13.00     19.00     6.65     8.65     1.75     90 %   25 %
  2.84     0.88     5.46     0.25     10 %   75 %   0.32     2.63     3.19    
8.65     63 %   37 %   25.35     25 %
36.00
  2.00     34.00     13.00     21.00     7.35     9.35     1.75     90 %   25 %
  2.84     1.05     5.64     0.25     10 %   75 %   0.32     3.15     3.72    
9.35     60 %   40 %   26.65     26 %
38.00
  2.00     36.00     13.00     23.00     8.05     10.05     1.75     90 %   25 %
  2.84     1.23     5.81     0.25     10 %   75 %   0.32     3.68     4.24    
10.05     58 %   42 %   27.95     26 %
42.00
  2.00     40.00     13.00     27.00     9.45     11.45     1.75     90 %   25 %
  2.84     1.58     6.16     0.25     10 %   75 %   0.32     4.73     5.29    
11.45     54 %   46 %   30.55     27 %
44.00
  2.00     42.00     13.00     29.00     10.15     12.15     1.75     90 %   25
%   2.84     1.75     6.34     0.25     10 %   75 %   0.32     5.25     5.82    
12.15     52 %   48 %   31.85     28 %






